Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 1 of 13 PageID #: 1




                    UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF TEXAS                          piled
                                                                                 F£B
 CRAIG CUNNINGHAM,                                                                           Court
                                                                                             lexas
 Plaintiff,                                                                   Eastern Dist-n p




 USA Auto Protection, LLC, Palmer
 Administrative, Inc., Michael Shaftel, Phillip
 Tripoli, Lyndon Southern Insurance
 Company, and Paylink Payment Plans, LLC,
 dba Paylink Direct and John/Jane Does 1-5




 Defendant




                    Plaintiffs Original Complaint and Jury Demand


                                             Parties

 1. The Plaintiff is Craig Cunningham and natural person and was present in Texas for all

    calls in this case in Collin County.

 2. USA Auto Protection, LLC is a Missiouri corporation that can be served via

    registered agent Phillip Tripoli 4387 Magoffin Trails drive, St. Louis, MO 63129.

 3. Phillip Tripoli is a natural person and corporate officer and registered agent of USA

    Auto Protection, LLC and can be served at 4387 Magoffin Trails drive, St. Louis, MO

    63129.

 4. Michael Shaftel is a natural person who can be served at 200 E. Palmetto Park Rd.,

    Apt 4, Boca Raton, FL 33432 or 3430 Sunset Ave., Ocean, NJ 07712.

 5. Palmer Administrative, Inc., is a New Jersey corporation that can be served at
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 2 of 13 PageID #: 2




      Registered agents Inc., 5534 Saint Joe Rd., Fort Wayne, IN 46835 or Michael Shaftel

      or Charles Miller 3430 Sunset Ave., Ocean, NJ 07712.

   6. Lyndon Southern Insurance Company is a Florida corporation that can be served via

      Corporate Creations Network, Inc., 11380 Prosperity Farms Road #22IE Palm Beach

      Gardens, FL 33410.

   7. Paylink Payment Plans, LLC is an Illinois corporation that can be served at CT

      Corporation System, 2088 So. LaSalle St, Suite 814, Chicago, IL 60604.

   8. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.

                                JURISDICTION AND VENUE

   9. Jurisdiction. This Court has federal-question subject matter jurisdiction over

      Plaintiff s TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal

      statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This Court has

      supplemental subject matter jurisdiction over Plaintiffs claim arising under Texas

      Business and Commerce Code 305.053 because that claim: arises from the same

      nucleus of operative fact, i.e.. Defendants telemarketing robocalls to Plaintiff; adds

      little complexity to the case; and doesn t seek money damages, so it is unlikely to

      predominate over the TCPA claims.

   10. Personal Jurisdiction. This Court has general personal jurisdiction over the

      defendant because they have repeatedly placed calls to Texas residents, and derive

      revenue from Texas residents, and the sell goods and services to Texas residents,

      including the Plaintiff. Defendants have contracted with multiple Texas corporations

      to sell the testing services the corporations offer to Texas residents.

  11. This Court has specific personal jurisdiction over the defendants because the calls at
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 3 of 13 PageID #: 3




      issue were sent by or on behalf of all the Defendants in this complaint.

   12. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-(2)

      because a substantial part of the events giving rise to the claims the calls and sale of

      goods and services directed at Texas residents, including the Plaintiff occurred in

      this District and because the Plaintiff resides in this District, residing in the Eastern

      District of Texas when he recieved a substantial if not every single call from the

      Defendants that are the subject matter of this lawsuit.

   13. This Court has venue over the defendants because the calls at issue were sent by or on

      behalf of the above named defendants to the Plaintiff a Texas resident.

      THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,47 U.S.C. §

      227

   14. In 1991, Congress enacted the TCP A in response to a growing number of consumer

      complaints regarding telemarketing.

   15. The TCPA makes it unlawful to make any call (other than a call made for emergency

      purposes or made with the prior express consent of the called party) using an

      automatic telephone dialing system or an artificial or prerecorded voice ... to any

      telephone number assigned to a ... cellular telephone service. 47 U.S.C. §


      227(b)(l)(A)(iii).
   16. The TCPA makes it unlawful to initiate any telephone call to any residential

      telephone line using an artificial or prerecorded voice to deliver a message without

      the prior express consent of the called party, unless the call is initiated for emergenc -

      purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

      the United States, or is exempted by rule or order” of the Federal Communication
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 4 of 13 PageID #: 4




    Commission ( FCC ). 47 U.S.C. § 227(b)(1)(B).

 17. The TCPA provides a private cause of action to persons who receive calls in violation

    of § 227(b). 47 U.S.C. § 227(b)(3).

 18. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

    available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).1

 19. The TCPA provides a private cause of action to persons who receive calls in

    violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

 20. According to findings of the FCC, the agency vested by Congress with authority to

    issue regulations implementing the TCPA, automated or prerecorded telephone calls

    are a greater nuisance and invasion of privacy than live solicitation calls and can be

     costly and inconvenient.

 21. The FCC also recognizes that wireless customers are charged for incoming calls

     whether they pay in advance or after the minutes are used. In re Rules and

     Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Red. 14014,

     14115 f 165 (2003).
 22. The FCC requires prior express written consent for all autodialed or prerecorded

     telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

     consu er s written consent to receive telemarketing robocalls must be signed nd be

     sufficient to show that the consumer: (1) received clear and conspicuous disclosure

     of the consequences of providing the requested consent, i.e., that the consumer will

     receive future calls that deliver prerecorded messages by or on behalf of a specific

     seller; and (2) having received this infonnation, agrees unambiguously to receive


  1 See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
  (codifying a Ju e 26, 2003 FCC order).
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 5 of 13 PageID #: 5




     such calls at a telephone umber the consumer designates. In addition, the written

     agreement must be obtained without requiring, directly or indirectly, that the

     agreement be executed as a condition of purchasing any good or service.

 23. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

     1991,27 FCC Red. 1830,1844 f 33 (2012) (footnote and internal quotation marks

     omitted). FCC regulations generally establish that the party on whose behalf a

     solicitation is made bears ultimate responsibility for any violations. In the Matter of

     Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC

     Red. 12391, 123971 13 (1995).

 24. The FCC confirmed this principle in 2013, when it explained that “a seller ... may be

     held vicariously liable under federal common law principles of agency for violations

     of either section 227(b) or section 227(c) that are committed by third-party

     telemarketers. In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

     FCC Red. 6574, 65741 1 (2013).

  25. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569

     F.3d 946, 951-52 (9th Cir. 2009).

  26. A corporate officer involved in the telemarketing at issue may be personally liable

     under the TCPA. E.g., Jack on Five Star Catering, Inc. v. Reason, Case No. 10-


      10010,2013 U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) (“[M]any

     courts have held that corporate actors can be individually liable for violating the

     TCPA where they had direct, personal participation in or personally authorized the

     conduct found to have violated the statute.” (internal quotation marks omitted));

     Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415 - 16 (D. Md. 2011) (“If
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 6 of 13 PageID #: 6




    an individual acting on behalf of a corporation could avoid individual liability, the

    TCPA would lose much of its force. )-

                      The Texas Business and Commerce Code 305.053

 27. The Texas Business and Commerce code has an analogus portion that is related to the

    TCPA and was violated in this case.

 28. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or

     subchapter A and seek $500 in statutory damages or $1500 for willful or knowing

    damages.

                                 FACTUAL ALLEGATIONS

 29. This case relates to calls placed selling extended car warranty plans.

                                      Calls to the Plaintiff

 30. Mr. Cunningham received at least 11 calls from a variety of spoofed caller ID?s that

    contained a pre-recorded message and were initiated using an automated telephone

    dialing system and pre-recorded message to the Plaintiff s cell phone ***-***-9191

    from 732-807-5611 and 732-759-2044 by Palmer Administative Services, Inc.,

    directly.

 31. Plaintiff recieved at least 17 calls from USA Auto Protection on behalf of USA Auto

    Protection, Inc., that culminated in a policy issued PELTA 371200, Lyndon Southern

    Insurance Company, and Paylink Payment Plans, LLC, dba Paylink Direct, all of

    whom are listed in the policy issued.

 32. On August 7th 2019, the Plaintiff recieved a call to ***.***.9191 from 501-424-0026

    to his cell phone. This call had 3-4 seconds of dead air and was initiated using an

    automated telephone dialing system. The agent was asking some screening questions
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 7 of 13 PageID #: 7




    relating to extended car warranty claims. The agent failed to properly identify

    themselves as being affiliated with any of the defendants in this case.

 33. These calls were not related to any emergency p rpose.

 34. The Plaintiff never consented to recieving automated calls or calls with pre-recorded

    messages from any of the defendants or their agents.

 35. Mr. Cunningham has a limited data plan. Incoming text messages chip away at his

    monthly allotment.

 36. Mr. Cunningham has limited data storage capacity on his cellular telephone.

    Incoming calls from the defendants consumed part of this capacity.

 37. No emergency necessitated the calls

 38. Each call was sent by an ATDS.

                 Knowing and Willful Violations of Telemarketin Regulation

 39. The Plaintiff had previously sued Palmer Administrative, and Plainer Administrative

    has been the defendant in multiple class action lawsuits, which is an indication that

    they knew they and agents acting on their behalf were engaging in illegal

    telemarketing calls. The Plaintiff never should have recieved any calls after 2015

    from Palmer or any agents of Palmer given the previous lawsuit involving the

    Defendants.

 40. The defendants knowingly violated the TCPA by initiating automated calls to the

    Plaintiff.

 41. The Defendants did not train its agents engaged in telemarketing on the existence and

    use of any do-not-call list.


 42 INJURY, HARM, DAMAGES, and ACTUAL DAMAGES AS A RESULT OF
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 8 of 13 PageID #: 8




       THE CALLS

   43. Defendant s calls harmed the Plai ti f by causing the very harm that Congress sought

      to prevent a nuisance and invasion of privacy.

   44. Defendant’s calls harmed the Plaintif by trespassing upon and interfering with

       Plaintiff’s rights and interests in Plaintiff’s cellular telephone.

   45. Defendant’s calls harmed the Plaintiff by trespassing upon and interfering with

       Plaintiff’s rights and interests in Plaintiff’s cellular telephone line.

   46. Defendant’s calls harmed the Plaintiff by intruding upon Plaintiff’s seclusion.

   47. The Plaintiff has been har ed, injured, and damages by the calls including, but not

       limited to:

• Reduced Device Storage space

• Reduced data plan usage

• Invasion of privacy

• Lost time tending to text messages

• Decreased cell phone battery life

• More ffeqent charging of my cell phone resulting in reduced enjoyment and usage of my

   cell phone

• Reduced battery usage

• Annoyance


• Frustruation

• Anger

                        The Plaintiffs cell phone is a residential number

   48. The text messages were to the Plaintiffs cellular phone ***-***-9191 which is the
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 9 of 13 PageID #: 9




       Plaintiff s personal cell phone that he uses for personal, family, and household use.

       The Plaintiff maintains no landline phones at his residence and has not done so for at

       least 10 years and primarily relies on cellular phones to communicate with friends and

      family. The Plaintiff also uses his cell phone for navigation purposes, sending and

      receiving emails, timing food when cooking, and sending and receiving text

      messages. The Plaintiff further has his cell phone registered in his personal name,

      pays the cell phone from his personal accounts, and the phone is not primarily used

      for any business purpose.

               Violations of the Texas Business and Commerce Code 305.053

   49. The actions of the defendants violated the Texas Business and Commerce Code

      305.053 by placing automated calls to a cell phone which violate 47 USC 227(b). The

      calls by the defendants violated Texas law by placing calls with a pre-recorded

      message to a cell phone which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47

      USC 227(d)(3) and 47 USC 227(e).

   50. The calls by the defendants violated Texas law by spoofing the caller ID s per 47

      USC 227(e) which in turn violates the Texas statute.


                                I. FIRST CLAIM FOR RELIEF

       (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                   (Against All Defendants)

          1. Mr. Cunningham realleges and incorporates by reference each and every

  allegation set forth in the preceding paragraphs.

          2. The foregoing acts and omissions of Defendants and/or their affiliates or

  agents constitute multiple violations of the TCP A, 47 U.S.C. § 227(b)(1)(A), by making
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 10 of 13 PageID #: 10




  non-emergency telemarketing robocalls to Mr. Cunningham s cellular telephone number

  without his prior express written consent.

         3. Mr. Cunningham is entitled to an award of at least $500 in damages for

  each such violation. 47 U.S.C. § 227(b)(3)(B).

         4. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

  each such knowing or willful violation. 47 U.S.C. § 227(b)(3).

         5. Mr. Cunningham also seeks a permanent injunction prohibiting

  Defendants and their affiliates and agents from making non-emergency telemarketing

  robocalls to cellular telephone numbers without the prior express written consent of the

  called party.


                              n. SECOND CLAIM FOR RELIEF

         (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                   (Against All Defendants)

         6. Mr. Cunningham realleges and incorporates by reference each and every

  allegation set forth in the preceding paragraphs.

          7. The foregoing acts and omissions of Defendants and/or their affiliates or

  agents constitute multiple violations of FCC regulations by making telemarketing

  solicitations despite lacking:

                  a. a written policy, available upon demand, for maintaining a do-not-

  call list, in violation of 47 C.F.R. § 64.1200(d)(1);2




  2 See id. at 425 (codifying a June 26, 2003 FCC order).
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 11 of 13 PageID #: 11




                   b. training for the individuals involved in the telemarketing on the

    existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);3 and,

                   c. in the solicitations, the name of the individual caller and the name

    of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §

    64.1200(d)(4).4

            8. Mr. Cunningham is entitled to an award of at least $500 in damages for

    each such violation. 47 U.S.C. § 227(c)(5)(B).

           9. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

    each such knowing or willful violation. 47 U.S.C. § 227(c)(5).

            10. Mr. Cunningham also seeks a pen anent injunction prohibiting

    Defendants and their affiliates and agents from making telemarketing solicitations until

    and unless they (1) implement a do-not-call list and training thereon and (2) include the

    name of the individual caller and the defendant s name in the solicitations (3) by placing

    calls to a number registered on the national do-not-call list.


            in. THIRD CLAIM FOR RELIEF: Violations of The Texas Business and

                                     Commerce Code 305.053

            11. Mr. Cunningham realleges and incorporates by reference each and every

    allegation set forth in the preceding paragraphs.

            12. The foregoing acts and omissions of Defendants and/or their affiliates or

    agents constitute multiple violations of the Te as Business and Commerce Code

    305.053, by making non-emergency telemarketing robocalls to Mr. Cunningham’s

    3 See id. at 425 (codifying a June 26, 2003 FCC order).
    4 See id. at 425 - 26 (codifying a June 26, 2003 FCC order).
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 12 of 13 PageID #: 12




    cellular telephone number without his prior express written consent in violation of 47

    USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47

    USC 227(e) by using an ATDS that does not comply with the technical and procedural

    standards under this subsection.

             13. Mr. Cunningham is entitled to an award of at least $500 in damages for

    each such vio ation.Texas Business and Commerce Code 305.053(b)

             14. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

    each such knowing or willful violation. Texas Business and Commerce Code

    305.053(c).


                                       IV. PRAYER FOR RELIEF

             WHEREFORE, Plaintiff Craig Cunningham prays for judgment against

    Defendants jointly and severally as follows:

             A. Leave to amend this Complaint to name additional DOESs as they are

    identified and to confonn to the evidence presented at trial;

             B. A declaration that actions complained of herein by Defendants violate the

    TCPA and Texas state law;

             C. An injunction enjoining Defendants and their affiliates and agents from

    engaging in the unlawful conduct set forth herein;

             D. An award of $3000 per call in statutory damages arising from the TCPA

    intentional violations jointly and severally against the corporation and individual for 30

    calls.


             E. An award of $ 1,500 in statutory damages arising from violations of the

    Texas Business and Commerce code 305.053
Case 4:20-cv-00142-RWS-KPJ Document 1 Filed 02/26/20 Page 13 of 13 PageID #: 13




             F. An award to Mr. Cun ingham of damages, as allowed by law under the

     TCPA;

             G. An award to Mr. Cunningham of interest, costs and attorneys fees, as

     allowed by law and equity

             H. Such further relief as the Court deems necessary, just, and proper.




     Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
